DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. WO 2018/025421, filed on August 5, 2016.
Status of the Claims
Amendments to claims 1-6 and 8-10 have been entered.
No new claims have been entered and no claims have been canceled.
Accordingly, claims 1-10 are currently pending.
Response to Remarks
Applicant has amended the claim language in order to avoid claim interpretation under 112(f).  Applicant has amended the data processing unit in claims 1-9 to include a processor thus having sufficient structure; however, the structure provided by the specification at Para. 30 that calculates the product of the signals is a multiplier 221.  Applicant has amended the data processing apparatus in claim 10 to include a processor thus having sufficient structure.  Applicant has amended the transmission unit to include several elements all of which denote structure except the “transmission control unit.”  Applicant has amended the reception control unit to include several elements all of which denote structure except the “reception control unit.”   The “transmission control unit” and the “reception control unit” both described in terms of the generic place holder “unit” and are not modified by structure because neither “transmission 
The specification at Para. 111 states that the transmission control unit 1104 controls the frequency of the RF signal output by the oscillator 1103 . . . controlled to change continuously as time passes.  As such, the “transmission control unit 1104” has functional language “emits . . . an electric wave having a frequency that continuously changes over time.”  Thus, the “transmission control unit 1104” should be interpreted under 112(f).  
The specification at Para. 117 states that the reception control unit 1102 generates the complex baseband signal.  Nothing in the claim language refers to a complex signal, thus the “reception control unit” does not have functional language and should not be interpreted under 112(f).  
Examiner has withdrawn 112 rejections of claims 2 and 8 in light of the amendments.  
Regarding the prior art rejection, Applicant states that Wang does not teach calculating a product of baseband signals and based on the calculated products detect the position of an object in an N-dimensional coordinate space that takes the N directions as coordinate axes.  See Remarks 9.  Applicant further argues that the claimed invention creates a virtual array and that Kishigami requires a transmission antenna array with large antenna spacing and reception unit array with small antenna spacing.  
In response, the Examiner cited to Wang at Para. 50 which teaches a correlation matrix that multiplies the baseband signals to find frequency peaks thus performing the equivalent function of a multiplier.  Wang at Para. 60 further teaches “a map of amplitudes can be determined dependent on the respective position, wherein the power of the respective signals of the different positions is determined by multiplying the amplitude of the map and the 
Although not explicitly claimed, the specification at Para. 30 appears to have at least one embodiment directed to the “Mills Cross” method.  Said method appears to be of some importance regarding the limitation at issue.  Based on further search and consideration, the Examiner has found additional art:
Robinson (US 2017/0256855) teaches the Mills Cross method in Para. 28 and 47 as shown in Fig. 4.  
Lalezari (US 2010/0141527) teaches the Mill’s Cross scanner array in at least Para. 4.  
Bergan (US 6,204,778) teaches the Mill’s Cross method at col. 38 lines 7-26 as shown in Fig. 18.
Wang’s Fig. 2 is produced below which shows a pair of transmitter arrays 21 and receiver arrays 22.

    PNG
    media_image1.png
    513
    718
    media_image1.png
    Greyscale

 Robinson’s Fig. 4 is reproduced below which shows a transmitter array and receiver array that are orthogonal to each other.  

    PNG
    media_image2.png
    606
    526
    media_image2.png
    Greyscale

By comparison, Both Wang’s Fig. 2 and Robinson’s Fig. 4 show transmitter array and receiver array that are orthogonal arrays thus suggesting the Wang teaches the Mills-Cross Method or at least the limitation at issue.  The only difference between Wang and Robinson is that Wang shows a pair of transmitter and receiver arrays each.   
Official notice of claim 9 was not traversed and is now considered applicant admitted prior art.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission control unit” and “data processing unit” in claims 1-9.  
The “transmission control unit” is described in terms of the generic place holder “unit” and is not modified by structure because “transmission control” does not denote structure.  The 
The claim was amended so that the “data processing unit” includes a processor as structure.  However, the structure is incomplete because the specification at Para. 30 states that a multiplier 221 calculates the product of the signals.  In other words, the language “data processing unit” uses the generic place holder “unit” and is modified by “data processing” which does not denote structure and has functional language “calculate a product of baseband signals . . .” for which the claim language provides no sufficient structure.  As such, the structure of the “data processing unit” includes both a processor and a multiplier.  
The specification at Para. 87 discloses a processor and provides an algorithm step A5 in Fig. 10.  The processor uses spatial resolution between the receive antenna array to create an intensity distribution image based on angle-of-arrival and uses correlation to determine peak detections.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships concerns the amendment “includes a transmission antenna, a power amplifier, coupler, an oscillator and a transmission control unit.”
At issue is the lack of a structural relationship of the coupler relative to any other claimed component.  Applicant’s Fig. 9 shows the coupler 1075 feeding a reference transmit signal to the reception unit.  As claimed, the coupler could be acting as a switch between transmit and receive antenna which would serve as a completely different function instead of feeding a reference 
Dependent claims 2-9 are rejected due to a dependency on a rejected base claim.  
Examiner suggests the following: “includes a transmission antenna, a power amplifier coupled to the transmission antenna, a coupler configured to provide a reference transmission signal to a plurality reception units, an oscillator and a transmission control unit.”  Of course, the following limitation would also need to be amended as follows “the plurality of reception units.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being obvious over Wang (US 2016/0187477) published June 30, 2016 before effective filing date of August 5, 2016 in view of Kishigami (2016/0282450) filed March 10, 2016; Lalezari (US 2010/0141527) and Stirling-Gallacher (US 2013/0016003).
As to claims 1 and 10, Wang discloses an object detection apparatus for detecting an object using an electric wave (Fig. 1), the apparatus comprising:
a transmission unit includes a transmission antenna (Fig. 3 item 21), , a coupler (Fig. 3 not labeled but symbol shown in-between items 32 and 21), an oscillator (not mentioned but absolutely necessary in order to function and create a signal; one of ordinary skill would expect the frequency modulator 32 to include or be connected with an oscillator) and a transmission control unit (frequency modulator 32 Fig. 3, Para. 40).
and emits, as a transmission signal, an electric wave having a frequency that continuously changes over time (Fig. 3 Para. [0040] “chirp pulse”);
a (Fig. 3 item 22), a low noise amplifier (Para. 40 Fig. 3 item 36), a mixer (item 34), filter (Para. 43 “low pass filtering”), analog-to-digital converter (Para. 42 “analog to digital converter”), a reception control unit (generic language without functional language; item 38 Fig. 3)  
acquires the transmission signal, receives the electric wave from the object as a reception signal, and generates a baseband signal by mixing the acquired transmission signal with the received reception signal (Fig. 3 Rx and item 34 mixer and Para. 43 “low pass filtering”); and
a data processing unit including a processor (Para. 11 “computer program”) configured to:
estimate an incoming direction of the electric wave on the basis of a measurement value of the baseband signal for each of sampling times (Para. [0066] “directions of the D signals” see each of sampling times), 
identify an intensity distribution of the electric wave on the basis of the estimated incoming direction of the electric wave (Para. [0067] “intensity map is determined on the basis of the beamforming for the different angles .theta. so that a two dimensional azimuth-distance intensity map is created”), and 
calculates a product of the baseband signals generated by each of the plurality of reception units based on measurement values of the baseband signals for each of a plurality of sampling times set within one chirp cycle, based on the calculated products, detect a position of the object in an N-dimensional coordinate space that takes the N directions as coordinate axes (Para. [0050] “the frequency bins or peaks which correspond to the same object 40 in the field of view are selected by selecting the same frequency bins from the spectrums of the different receive antenna elements 22 and the signal vectors over multiple snapshots can be used to estimate the correlation matrix X.”  See also Para. [0066]. Also, Wang at Para. 60 further teaches “a map of amplitudes can be determined dependent on the respective position, wherein the power of the respective signals of the different positions is determined by multiplying the amplitude of the map and the corresponding value of the correlation matrix with each other.”  Thus, Wang clearly teaches the function of calculating a product of baseband signals via a correlation matrix in order to determine an object’s position and thus provides an equivalent function of a multiplier (doctrine of equivalence) as required by 112f claim interpretation), and
detects the object on the basis of the identified intensity distribution (Para. [0066-69] Fig. 6 steps 76-92, e.g. “On the basis of the amplitudes or the intensities of the intensity map determined in step 86 and the correlation matrix R.sub.xx, the power or the intensity of the 
Although Wang shows a plurality of antenna in Figs. 4a-4b, Wang does not explicitly teach a plurality of reception units.  
In the same field of endeavor, Kishigami discloses using several receiving chains each with their own receiver antenna and receiver section as shown in Fig. 3 in order to create angle of arrival intensity distribution images as shown in Fig. 20.  Also, Kishigami discloses “For example, each functional component of the radar device 10 may be achieved as an integrated circuit (IC). The functional components may be provided as individual chips, or part or all thereof may be included in a single chip (Para. [0260]).”    
In view of Kishigami, using either a singular receiver with an antenna array or multiple receivers with a singular antenna produces the same predicable result of creating angle-of-arrival intensity distribution images based on spatial resolution due to antennae array.  The advantage of using a singular receiver is cost savings.  The advantage of using multiple receivers is the ability to perform multiple operations simultaneously and redundancy allowing mitigation of failure of any one receiver.  As such, it would have been obvious to modify Wang to include multiple receivers therefore increasing redundancy thereby mitigating failures associated with any one of the receivers as well as being able to perform operations simultaneously thereby reducing time to perform.  See MPEP 2143 A.  It would also be obvious to use the multiple receivers integrated onto a chip as taught by Kishigami to alleviate any concerns having to do with space constraints.
In Fig. 3, Wang only shows one power amplifier in the receive path.  One of ordinary skill would expect a plurality of amplifiers at various stages including an amplifier coupled to the transmit antenna in order to increase the signal strength given that transmitted signal is inversely                     
                        
                            
                                4
                                π
                                R
                            
                            
                                2
                            
                        
                    
                 and a received signal is inversely proportional to                     
                        16
                        
                            
                                π
                            
                            
                                2
                            
                        
                        
                            
                                R
                            
                            
                                4
                            
                        
                    
                ; where R is the range.  One of ordinary skill would be motivated to increase the power of a signal before transmission and upon reception to improve the probability of detection.  
In the same field of endeavor, Lalezari teaches an amplifier 31 in-between the signal generator 32 and antenna as shown Figs. 1-2.  
In view of the teachings of Lalezari, it would have been obvious to a person having ordinary skill in the art at the time filing to include an amplifier in the transmission path of Wang in order to increase signal power thereby improving the probably of detecting the received reflected transmitted signal.   
If necessary, Stirling-Gallacher teaches a coupler at Par. 98 and as shown in Fig. 9A.  
The advantage of using a coupler allows for the use of a single oscillator to generate the signal being transmitted and a reference signal to compare/mix with the received reflected transmitted signal.  Using a single oscillator provides more consistency than using a separate reference oscillator to create a reference signal for which time delays between the two oscillators would have to be calibrated.  Also note the similarities between Stirling-Gallacher Fig. 9A and Wang’s Fig. 3.  
In view of teachings of Stirling-Gallacher, it would at least be obvious if not already taught by Wang to use a coupler to provide a reference signal to the receiver unit in order to compare/mix with the received signal as well as allowing for a single oscillator to be used thereby reducing cost.  
As to claim 2, Wang in view of Kishigmai, Lalezari and Stirling-Gallacher further teaches the object detection apparatus according to claim 1, wherein the reception unit includes a mixer connected to the transmission unit (Fig. 3) and the filter, and generates the baseband signal by mixing the acquired transmission signal with the reception signal using the mixer and using the filter to remove a component aside from a desired frequency of the signal obtained from the mixing (Wang: Para. [0043] “further, by low pass filtering, the mixed signal” Eq. 2).
As to claim 3, Wang in view of Kishigmai, Lalezari and Stirling-Gallacher further teaches the object detection apparatus according to claim 1, claim 1, wherein the transmission unit includes a transmission antenna (Wang: Fig. 3 item 21);
the reception unit includes a reception antenna (Wang; Fig. 3 item 23) arranged along one direction taking the transmission antenna as a reference (Wang: Para. [0038] Figs. 1-2 item 22 “MIMO”); and
the data processing unit detects a position of the object in the one direction on the basis of the intensity distribution (Wang: Para. [0066-69] Fig. 6 steps 76-92 esp. step 88 as already cited in claim 1).
As to claim 4, Wang in view of Kishigmai, Lalezari and Stirling-Gallacher further teaches the object detection apparatus according to claim 1 wherein the reception antennas are arranged along N directions taking the transmission antenna as a reference (Wang: Figs. 1-2 item 22);
As to claim 5, Wang in view of Kishigmai, Lalezari and Stirling-Gallacher further teaches the object detection apparatus according to claim 1, wherein the data processing unit calculates a correlation matrix from the measurement values of the baseband signals in each of the sampling times (Wang: Eqs. 5-8 and Eq. 12), determines an evaluation function that reflects the position of the object from the correlation matrix (Wang: Eq. 11), and generates an image of the object from the evaluation function that has been found (Wang: Para. [0066-69] Fig. 6 steps 76-92 esp. step 88 as already cited in claim 1.  See also Para. [0068] “angle and the intensity or 
As to claim 6, Wang in view of Kishigmai, Lalezari and Stirling-Gallacher further teaches the object detection apparatus according to claim 5, wherein on the basis of the measurement values of the baseband signals having different ranges for the sampling times (this limitations appears to be stating a condition, i.e. moving target, and is not further limiting.  Also, the receive antenna in Figs. 1-2 item 22 are at different locations and would receive different ranges), 
the data processing unit calculates the correlation matrix corresponding to the ranges of the sampling times (Wang: Para. [0066-69] Fig. 6 steps 76-92 esp. step 88 as already cited in claim 1), 
furthermore calculates an average value of the correlation matrix corresponding to the ranges of the sampling times (Wang: Para. [0056] “sample mean” Eq. 13), determines the evaluation function reflecting the position of the object on the basis of the average value of the correlation matrix (In addition to Para. [0056] and Eq. 13, see Para. [0058] “electromagnetic radiation signals are reflected are determined on the basis of the eigenvalues of the correlation matrix”), and 
generates an image of the object from the evaluation function that has been found (Wang: Para. [0060] “angle and intensity image power”).
As to claim 8, Wang in view of Kishigmai, Lalezari and Stirling-Gallacher further teaches the object detection apparatus according to claim 1, wherein in the transmission unit, a time length of a transmitted signal or a number of the sampling times is selected in accordance with a ratio between a pre-set visible region and a resolution, or in accordance with a pre-set number of pixels (Wang: Para. [0059] “the ratio between consecutive eigenvalues of the ascending order are determined and a threshold level is defined for the so-determined ratio so that the first peak of previously calculated ratio can be determined and the number of sources can be estimated.”  See also Para. [0064] and [0089].  See also Para. [0051] “resolution” and [0060] “high degree of angular resolution”).
Claim 7 is rejected under 35 U.S.C. 103 as being over Wang in view of in view of Kishigmai, Lalezari and Stirling-Gallacher and in further view of Wintermantel (US 2017/0153316).
As to claim 7, Wang in view of Kishigmai, Lalezari and Stirling-Gallacher discloses the object detection apparatus according to claim 5, claim 5, wherein the data processing unit 
In the same field of endeavor, Wintermantel discloses “the integration gain of the second and third DFTs is only achieved for the quantization noise of the compressing, if the quantization noise is uncorrelated across the frequency ramps and receiving channels (it does not need to be across the range gates). If--as happens in the case of large reflections--the quantization noise then exceeds the system noise due to the hardware (noise of the analog parts), then this non-correlation generally does not exist, which could e.g. lead to non-real power peaks after the three-dimensional DFT, i.e. ultimately to so-called ghost detections in the radar image. It is therefore advantageous to add up so much noise prior to quantization (i.e. extracting of the mantissa) that non-correlation is intrinsically guaranteed (Para. [0064]).”
In view of the teachings of Wintermantel, it would have been obvious to a person having ordinary skill in the art at the time of filing to add noise to the received analog signals for each of the sampling times before digitizing in order to ensure the quantization noise is less than the hardware noise thereby reducing the quantization noise errors.  
Claim 9 is rejected under 35 U.S.C. 103 as being over Wang in view of Kishigmai, Lalezari and Stirling-Gallacher and applicant admitted prior art.
As to claim 9, Wang in view of Kishigmai, Lalezari and Stirling-Gallacher discloses the object detection apparatus according to claim 1, wherein a plurality of the transmission units and the reception units (Wang: Figs. 1-3 items 21 and 22.  Under Broadest Reasonable interpretation, a unit could be an antenna.  If units were interpreted as components other than the antenna, please refer to claim 4 and the modification of Wang in view of Kishigami to use several receivers) are provided;
a set constituted by at least one of the transmission units and at least one of the reception units constitutes an object detection unit (Fig. 3 item 40); and

It would have been obvious to a person having ordinary skill in the art at the time of filing to use frequency division multiple access (FDMA) or orthogonal frequency division multiplexing (OFDM) because both are well-known to reduce mutual interference between antennae thereby improving signal to noise ratio.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
                                                                                                                                                                                                 /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648